Citation Nr: 0519487	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Pennsylvania (AGO "10" Berks 
County) Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The 
veteran testified before the undersigned at a videoconference 
hearing held in August 2002.  The Board remanded this case in 
September 2003.


FINDING OF FACT

The veteran does not have hepatitis, or any identifiable 
residuals thereof.


CONCLUSION OF LAW

The veteran does not have hepatitis, or any identifiable 
residuals thereof, which is the result of disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

The veteran filed his claim for service connection for 
hepatitis in May 2001.  In a July 2001 correspondence, VA 
informed him of the information and evidence necessary to 
substantiate his claim, and in particular the need to 
establish the existence of a current disability.  The 
correspondence notified him that his claim required evidence 
linking his claimed disability to service, and also that he 
should submit or identify medical evidence showing a 
relationship between any hepatitis and his service-connected 
malaria.  The July 2001 correspondence additionally advised 
him of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with his 
claim.  He was also effectively advised to submit any 
pertinent evidence in his possession.

The foregoing notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Further VCAA notice is not required as the veteran 
has received the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The veteran was 
requested on several occasions by VA, most recently in 2004, 
to identify any VA or private sources of evidence relevant to 
his claim, and to authorize VA to obtain records from any 
sources identified.  He has not responded to the multiple 
requests, and at his August 2002 hearing indicated that he 
has not received treatment for hepatitis at any point.  He 
again denied receiving any treatment when examined by VA in 
November 2004.

As noted, the veteran was afforded a VA examination in 
November 2004 in connection with the instant claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of hepatitis.  The records show that the 
veteran was treated for malaria with secondary anemia, at 
which time his symptoms included fevers, chills, headaches, 
myalgia, abdominal cramping, and anorexia.  The records are 
silent for any reference to jaundice.

The report of an August 1970 VA examination notes that the 
veteran denied experiencing any symptoms associated with 
malaria since service.  The examining physician reported no 
pertinent identified abnormalities on physical examination.

In a January 1990 correspondence to the veteran, the Reading 
Hospital and Medical Center advised him that testing of blood 
he donated earlier that month revealed that the blood was 
reactive to the total hepatitis B core antibody.  The 
correspondence explained that this meant he probably had a 
hepatitis infection at some point in the past, and that his 
blood was now ineligible for transfusions secondary to the 
remote possibility that it still contained the hepatitis 
virus.  The correspondence advised him that he probably did 
not require medical consultation, provided that he currently 
was in good health.  Attached to the correspondence were the 
results of the blood testing, which show that the blood was 
reactive to the hepatitis B core antibody, but not to the 
hepatitis B surface antigen.  The results also show that a 
tested liver enzyme was within the identified reference range 
for normal.

On file is the report of a March 2001 hepatitis profile of 
the veteran from the Reading Hospital and Medical Center.  
The profile shows that his blood was reactive to the antibody 
of the hepatitis B surface antigen, but not to the hepatitis 
B core antibody.  The report described the above results as 
consistent with hepatitis B vaccine-acquired immunity, with 
hepatitis B immune globulin injection within the last 6 
months, or with natural immunity with undetectable hepatitis 
B core antibody.  The report confirms the absence of evidence 
of any recent hepatitis A infection, or of previous hepatitis 
C infection.

In several statements on file the veteran contends that he 
contracted hepatitis through the unsanitary conditions 
present during his treatment for malaria.  He also argues 
that the anemia noted in service actually represented 
hepatitis.  At his August 2002 hearing, he testified that he 
was first diagnosed with hepatitis in 1990 while trying to 
donate blood.  He denied seeking or receiving treatment for 
hepatitis at any point.  He denied any history of intravenous 
drug abuse, tattoos, blood transfusions, or overseas travel 
after service.  He indicated that no physician had linked his 
hepatitis to any medication used in the treatment of malaria.  
The veteran's representative suggested that the appellant 
experienced jaundice in service while receiving treatment for 
malaria, and argued that the jaundice might have represented 
an undetected hepatitis infection.  

The veteran was afforded a VA examination in November 2004.  
The examiner noted that the veteran had malaria, but not 
hepatitis, in service, and that the appellant was informed in 
1990 that his donated blood was hepatitis B antibody 
positive.  The veteran denied any treatment for hepatitis.  
He described himself as a moderate user of alcohol.  He 
denied any history of occupational blood exposure or 
intravenous drug abuse.  The history of sexual activities in-
service and postservice was noted.  The examining physician 
reported no identified abnormalities on physical examination.  
Liver function tests were normal.

In a December 2004 addendum, the examiner indicated that the 
veteran's hepatitis profile showed he was hepatitis B antigen 
negative, hepatitis C antibody negative, and hepatitis A 
antibody negative.  The examiner explained that the hepatitis 
profile showed the veteran currently did not have hepatitis, 
and had no evidence of a past history of hepatitis.  The 
examiner concluded that the veteran did not have hepatitis.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Although service medical records show treatment for malaria, 
they are silent for any complaints, finding or diagnosis of 
hepatitis.  Moreover, there is no postservice medical 
evidence of hepatitis.  A single hepatitis profile in January 
1990 indicated that the veteran's blood was reactive to the 
hepatitis B core antibody, suggesting a history of an 
infection with hepatitis at some point.  Repeat testing in 
March 2001, however, showed that the veteran was nonreactive 
to the hepatitis B core antibody, and was instead reactive to 
the antibody for the hepatitis B surface antigen.  According 
to the hepatitis profile report, this reactivity only 
suggested hepatitis B vaccine-acquired immunity, hepatitis B 
immune globulin injection within the last 6 months, or 
natural immunity to hepatitis B.  In other words, the report 
did not suggest any past history of hepatitis infection.  The 
report also confirmed the absence of evidence of any recent 
hepatitis A infection, or prior hepatitis C infection.  A 
hepatitis profile performed in connection with the November 
2004 VA examination revealed that the veteran did not have 
any evidence of a current or past hepatitis infection.  The 
examiner concluded that the veteran did not have hepatitis.

In short, the January 1990 findings suggesting a past history 
of hepatitis B infection were not confirmed in the two 
subsequent hepatitis profiles, which instead suggest that the 
veteran was never infected with hepatitis at any point.  
Moreover, neither hepatitis nor any identifiable residuals 
thereof have been diagnosed at any point, and physical 
examination and liver function testing is negative for any 
pertinent abnormalities.

While the veteran himself contends that he has hepatitis or 
associated residuals, there is no indication that he is 
qualified through education, training or experience to offer 
medical opinions.  As a layperson, therefore, his statements 
as to medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  Rabideau.  
Since the competent evidence on file does not show that the 
veteran currently has hepatitis or any identifiable 
residuals, his claim must be denied. 


ORDER

Entitlement to service connection for hepatitis is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


